IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ABDUL BOYD,                             : No. 90 WM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                   Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.